   USDC IN/ND case 3:18-cv-00364-DRL document 41 filed 03/03/20 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

CYNTHIA ISABELL,                                    )
                                                    )
               Plaintiff,                           )
                                                    )
        vs.                                         ) CASE NO. 3:18-cv-00364-DRL
                                                    )
THE TRUSTEES OF INDIANA UNIVERSITY                  )
and TERESA DOBRZYKOWSKI, individually               )
and in her official capacity as Assistant Dean of   )
IUSB College of Health Sciences,                    )
                                                    )
               Defendant.                           )

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and in light of a settlement

between the parties, plaintiff Cynthia Isabell and defendants The Trustees of Indiana University

and Teresa Dobrzykowski stipulate and agree to the dismissal of all claims in this lawsuit with

prejudice.

                                     Respectfully submitted,

 s/Francis Manion (with consent)                     s/Michael C. Terrell
 Francis Manion                                      Michael C. Terrell, Atty. No. 2124-49
 Geoffrey R. Surtees                                 James R.A. Dawson, Atty. No. 20086-49
 AMERICAN CENTER FOR LAW & JUSTICE                   Melissa A. Macchia, Atty. No. 29920-49
 P.O. Box 60                                         Erica M. Knear, Atty. No. 35028-53
 New Hope, Kentucky 40052                            TAFT STETTINIUS & HOLLISTER LLP
 (502) 549-7020 – phone                              One Indiana Square, Suite 3500
 (502) 549-5252                                      Indianapolis, IN 46204-2023
 Fmanion@aclj.org                                    (317) 713-3500 – phone
                                                     (317) 713-3699 – fax
 Counsel for Plaintiff                               mterrell@taftlaw.com
 Cynthia Isabell                                     jdawson@taftlaw.com
                                                     mmacchia@taftlaw.com
                                                     eknear@taftlaw.com

                                                     Counsel for Defendants




26824324.1
